Manning J.:
Equity will not lend itself to enforce a penalty or forfeiture, as it would do in giving the relief asked. The case made by the bill, is a forfeiture by one of defendants of all her rights in a contract made with complainant for the purchase of a lot of ground in the city of Detroit, and assigned to her. The house in question was built by the purchaser after he took possession of the lot; and complainant having put an end to the contract, for the non-payment of a part of the purchase money at the time stipulated, as by the terms of it he had a right to do, claims the house under the forfeiture, and asks an injunction to prevent its removal. The decree dismissing the bill must be affirmed.
The other Justices concurred.